Case 18-30875-jal       Doc 38     Filed 11/12/19     Entered 11/12/19 12:01:29        Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                                       FOR THE
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

IN RE:                                                CHAPTER 7

     Michael Morgan Frierson
     Stefania Stone Frierson
                                                      BANKRUPTCY NO. 18-30875

         Debtors

         AGREED ORDER RESOLVING MOTION TO TERMINATE STAY AND
                            ABANDONMENT

         Movant, ACAR Leasing LTD., (hereinafter "Creditor"), Michael Morgan Frierson and

Stefania Stone Frierson (hereinafter referred to as Debtor(s)), by and through the undersigned

counsel, and the Trustee and having resolved the Motion to Terminate the Automatic Stay and

Abandonment previously filed herein by Creditor, hereby advise the Court as follows;

         IT IS HEREBY AGREED, STIPULATED AND ORDERED AS FOLLOWS:
1.       The Creditor has a valid, perfected and enforceable security interest in the following

described collateral: 2017 Chevrolet Traverse VIN: 1GNKRFKD3HJ172960.

2.       The amounts Debtor(s) owe to the Creditor are identified in Creditor's Proof of Claim

previously filed herein.

3.       There was a default on the payments at the time the Creditor filed its Motion to

Terminate the Automatic Stay and Abandonment. Payments to the Creditor by the Debtor(s) are:

4.       The Debtor(s) acknowledge the account is past due for a total of $3,461.03.

5.       The Debtor(s) will pay all outstanding arrearages by January 1, 2020.

6.       The parties agree and acknowledge that the terms of this Agreed Order will not survive

the closure, termination, dismissal or conversion of the Debtor's bankruptcy case.
Case 18-30875-jal      Doc 38      Filed 11/12/19     Entered 11/12/19 12:01:29       Page 2 of 3




7.     The terms of this agreement resolve the basis of Creditor’s Motion for Relief/Terminate

the Automatic Stay and are within the scope of said Motion. The motion afforded reasonable

notice of the material provisions of this agreement, provided the parties receiving said motion an

opportunity to request a hearing and object, so further notice is not required.




                                                           Dated: November 12, 2019
THIS AGREED ORDER TENDERED BY:

Reimer Law Co.



By: /s/ C. Wesley Pagles
C. Wesley Pagles (#96817)
Counsel for Creditor
9300 Shelbyville Road, Suite 1000
Louisville, KY 40222
502-371-0060
502-371-0061 – fax
Reimer.ecf@reimerlaw.com


HAVE SEEN AND AGREED:



/s/ Michael J. Forbes
Michael J. Forbes
Counsel for Debtors
Forbes Law Offices, PLLC
1939 Goldsmith Lane, Suite 106
Louisville, KY 40218
502-804-5711 ext. 103



/s/ Michael E. Wheatley
Trustee
Case 18-30875-jal     Doc 38   Filed 11/12/19   Entered 11/12/19 12:01:29   Page 3 of 3




Michael E. Wheatley
PO Box 1072
Prospect, KY 40059
502-744-6484
